Name: Commission Directive 98/75/EC of 1 October 1998 updating the list of entities covered by Directive 90/547/EEC on the transit of electricity through transmission grids (Text with EEA relevance)
 Type: Directive
 Subject Matter: legal form of organisations;  energy policy;  electrical and nuclear industries;  construction and town planning;  organisation of transport
 Date Published: 1998-10-13

 Avis juridique important|31998L0075Commission Directive 98/75/EC of 1 October 1998 updating the list of entities covered by Directive 90/547/EEC on the transit of electricity through transmission grids (Text with EEA relevance) Official Journal L 276 , 13/10/1998 P. 0009 - 0010COMMISSION DIRECTIVE 98/75/EC of 1 October 1998 updating the list of entities covered by Directive 90/547/EEC on the transit of electricity through transmission grids (Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/547/EEC of 29 October 1990 on the transit of electricity through transmission grids (1), as last amended by Commission Decision 95/162/EC (2), and in particular Article 2(2) thereof,Whereas the high-voltage transmission grids and the entities responsible for them in the Member States covered by Directive 90/547/EEC are listed in the Annex to that Directive;Whereas the list is to be updated by the Commission after consultation with the Member State concerned, whenever necessary within the context of the objectives of Directive 90/547/EEC, and in particular taking into account Article 2(1)(a) thereof;Whereas mergers of entities and/or the creation of independent grid companies in Denmark, Germany, Portugal and Finland as well the request for inclusion of a second high-voltage transmission grid in Luxembourg necessitate the updating of the list;After consultation with the Member States concerned,HAS ADOPTED THIS DIRECTIVE:Article 1 The Annex to Directive 90/547/EEC is replaced by the Annex to this Directive.Article 2 Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive before 28 February 1999. They shall forthwith inform the Commission thereof.When Member States adopt these measures, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such a reference shall be laid down by the Member States.Article 3 This Directive shall enter into force on the day of its publication in the Official Journal of the European Communities.Article 4 This Directive is addressed to the Member States.Done at Brussels, 1 October 1998.For the CommissionChristos PAPOUTSISMember of the Commission(1) OJ L 313, 13. 11. 1990, p. 30.(2) OJ L 107, 12. 5. 1995, p. 53.ANNEX 'ANNEX>TABLE>